Citation Nr: 9924474	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-08 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than January 9, 
1997, for a 100 percent disability rating for post-traumatic 
stress disorder (PTSD).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel
INTRODUCTION

The veteran had active duty from October 1965 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.


FINDINGS OF FACT

1.  The VAMROC has obtained all relevant evidence necessary 
for the equitable disposition of the veteran's appeal.  

2.  In a March 1997 rating decision, the VAMROC awarded the 
veteran a temporary total disability rating for 
hospitalization effective from January 9, 1997 through May 1, 
1997.  

3.  In a June 1997 rating decision, the VAMROC awarded a 100 
percent schedular rating for PTSD effective from April 11, 
1997, the date of the veteran's discharge from the hospital, 
and following the effective period of the temporary total 
rating.  

4.  In June 1997, the VAMROC received a communication from 
the veteran's representative indicating the veteran's 
agreement that the June 1997 rating decision constituted a 
full grant of benefits on appeal.          

5.  On October 7, 1997, the VAMROC received the veteran's 
claim for an earlier effective date for the 100 percent 
rating for PTSD.  

6.  According to the evidence of record, the veteran became 
unemployed sometime in October 1996.     


CONCLUSION OF LAW

The criteria for an effective date of October 31, 1996, for a 
100 percent disability rating for PTSD have been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.102, 
3.400 (1998).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Initially, the Board observes that a rating decision becomes 
final if the veteran does not timely perfect an appeal of the 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  
See 38 C.F.R. §§ 20.202 (defining a substantive appeal); 
20.302(b) (stating requirements for timely filing a 
substantive appeal).  A final decision is generally not 
subject to revision.  38 C.F.R. § 3.104(a)

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

The VAMROC received the veteran's informal claim to reopen 
his claim for service connection for PTSD on November 30, 
1995.  However, the Board emphasizes that the appeal of the 
April 1996 rating decision, which granted service connection 
for PTSD and established the initial disability rating, was 
terminated upon the VAMROC's receipt of the June 1997 
statement from the veteran's representative indicating the 
veteran's satisfaction that there had been a full grant of 
benefits on appeal.  See 38 C.F.R. § 20.204 (withdrawal of a 
substantive appeal).  

On October 7, 1997, the veteran filed a claim for an earlier 
effective date for the 100 percent disability rating for 
PTSD.  The effective date of an increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year of that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  Otherwise, the effective date is the later of 
the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  In 
this case, then, an effective date for a 100 percent rating 
for PTSD may be assigned as early as October 7, 1996, if 
entitlement to that rating is factually ascertainable within 
that time frame.    
  
Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

Effective November 7, 1996, VA promulgated new regulations 
amending the rating criteria for mental disorders.  See 61 
Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  Therefore, the amended regulations 
cannot be applied prior to November 7, 1996.  On and after 
November 7, 1996, the Board must apply whichever version of 
the regulations is most favorable to the veteran.    

Under the previous version of the regulations, a 100 percent 
rating is assigned when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
when the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (in effect prior to 
November 7, 1996).  

Under the amended regulations, a 100 percent rating is in 
order when there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411 (1998).

There is no medical evidence regarding the status of the 
disability from October 7, 1996 until the January 1997 
hospitalization.  The Board notes that, despite previous 
statements concerning employability, VA outpatient records 
through June 1996 showed that the veteran was in fact 
working.  However, according to the veteran's June 1998 
testimony, he last worked in October 1996, though he 
apparently had intermittent offers for extremely short-term 
work (i.e. one day, one shift).  The Board finds this 
testimony as to the date of unemployability credible, 
particularly when considering that, shortly after October 
1996, the veteran required hospitalization and was determined 
to be totally disabled for VA purposes.  Unemployability 
generally satisfies the requirements for a 100 percent rating 
under the previous version of the rating criteria.  38 C.F.R. 
§ 4.132, Code 9411 (in effect prior to November 7, 1996).  
Because there is no evidence as to the specific date in 
October 1996 on which the veteran became unemployed, the 
Board will make the effective date of the 100 percent award 
October 31, 1996.  See 38 C.F.R. § 3.31 (regardless of laws 
and regulations concerning effective dates, payment of 
monetary benefits may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective).  In summary, the Board finds 
that the evidence supports entitlement to an effective date 
of October 31, 1996, for a 100 percent disability rating for 
PTSD.  38 U.S.C.A. §§ 5107(b), 5110; 38 C.F.R. §§ 3.102, 
3.400(o)(2).    


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an effective date of 
October 31, 1996, for an award of a 100 percent disability 
rating for PTSD is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

